 ABC SPECIALTY FOODS, INC.ABC Specialty Foods, Inc. and Teamsters LocalUnion No. 688, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and Rick Jones. Cases 14-CA-10007 and 14-CA-10254January 25, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn October 13, 1977, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge, tomodify his recommended remedy,3and to adopt hisrecommended Order, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, ABC Specialty Foods, Inc., Hazelwood, Mis-souri, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Rick Jones, William Hoffman, and PaulLint full and immediate reinstatement to their formerpositions or, in the event their former positions nolonger exist, to substantially equivalent employment,without prejudice to their seniority or other rightswhich they formerly enjoyed."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent asserts in its exceptions and brief that the RegionalDirector for Region 14 erred in refusing, after issuance of the attachedDecision, to allow new counsel for Respondent to examine statementsobtained during the investigation from persons who testified at the hearing.Such statements are ordinarily made available only at the hearing after thetestimony of the witness so that counsel may use them for cross-examina-tion, and then only if they are timely requested by counsel; see Sec.102.118(a) of the Board's Rules and Regulations, Series 8, as amended;Army Aviation Center, 216 NLRB 435 (1975). Respondent was representedat the hearing by counsel, who did not request production of witnesses'statements at the close of direct examination. Respondent's new counselcould not use the statements at this point to cross-examine witnesses for the234 NLRB No. 81General Counsel. Counsel must therefore stand in the shoes of Respondent'scounsel at hearing and we hold that any right to examine any investigatorystatements was waived at the hearing. Accordingly, the Regional Directordid not err in denying posthearing access to the statements.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his frndings.Respondent further asserts in its brief that the Administrative Law Judgeerred in "ignoring" certain testimony which conflicted with his findings. Asthe Board stated in Bishop and Malo, Inc., d/b/a Walker's, 159 NLRB 1159,1161 (1966), 'The failure of [in Administrative Law Judge] to detailcompletely all conflicts in the evidence does not mean ...that thisconflicting evidence was not considered" Further, itlhe absence of astatement of resolution of a conflict in specific testimony, or of an analysisof such testimony, does not mean that such did not occur." Stanley OilCompany, Inc., 213 NLRB 219, 221 (1974). Finally, as the Supreme Courtstated in N.LRB. v. Pittsburgh Steamship Company, 337 U.S. 656, 659(1949), 'Tl'otal rejection of an opposed view cannot of itself impugn theintegrity or competence of a trier of fact." We have examined the record inlight of Respondent's contentions, and we find no merit in Respondent'sexceptions in this regard.3 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962). Inthe remedy section of his Decision and in the notice attached thereto, theAdministrative Law Judge erroneously referred to a fixed 7-percent interestrate and thereby failed to apply properly the Board's "adjusted primeinterest rate" formula, which may vary in the manner prescribed in FlondaSteel Corporation. 231 NLRB 651 (1977). We therefore modify the remedyso that interest will be computed in accordance with that Decision, and wecorrect the notice accordingly.4 Although the Administrative Law Judge found that employees Hoff-man and Lint were reinstated following their discharge, it is unclear whetherthe reinstatement completely restored them to their former positions.Accordingly, we will modify the Administrative Law Judge's recommendedOrder and notice to provide that the Respondent shall offer full andimmediate reinstatement to Hoffman and Lint.The Administrative Law Judge inadvertently failed to conform his noticeto the recommended Order. We shall therefore correct the notice according-ly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employeesconcerning their union activities or the unionactivities of other persons.WE WILL NOT threaten employees with plantclosure if discharged employees are restored toduty or if employees engage in union activitiesand concerted protected activities.WE WILL NOT grant wage increases to employ-ees in order to persuade them to abandon theirsupport of the Union.WE WILL NOT reduce wages of employees inorder to take reprisal against them for supportingthe Union.WE WILL NOT tell employees that engaging inunion activities or in collective bargaining will bean act of futility.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT tell employees that utilizing theprocesses of the Board could result in adverseconsequences.WE WILL NOT reprimand employees becausethey have engaged in union activities.WE WILL NOT discourage membership in, oractivities on behalf of, Teamsters Local UnionNo. 688, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labororganization, by discharging employees or other-wise discriminating against them in their hire ortenure.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed them by Section 7 of the Act.These rights include the right to form, join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities fortheir mutual aid and protection.WE WILL offer Rick Jones, William Hoffman,and Paul Lint full and immediate reinstatement totheir former positions, or, in the event thosepositions no longer exist, to substantially equiva-lent employment, and WE WILL make whole RickJones, William Hoffman, and Paul Lint for anyloss of pay they have suffered by reason of theillegal discriminations which have been practicedagainst them, with interest thereon.WE WILL remove from the personnel records ofRick Jones the written reprimand dated February8, 1977, which was placed therein.All of our employees are free to become or toremain members of this labor organization or anyother labor organization.ABC SPECIALTY FOODS,INC.DECISIONFrNDNGOS OF FACTI. STATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me on a consolidatedunfair labor practice complaint,1issued by the RegionalDirector for Region 14, which alleges that the Respondent,ABC Specialty Foods, Inc.,2violated Section 8(a)(l) and(3) of the National Labor Relations Act, as amended. Moreparticularly, the complaint alleges that Respondent onseveral occasions unlawfully interrogated employees,threatened employees with harm if they utilized the Board'sprocesses, threatened to close the plant if a discriminateewere restored to duty and if the Union won the election,unlawfully raised the wages of an employee as an induce-ment to keep him from voting for the Union and laterreduced the wages of the same employee as a reprisal forvoting for the Union, unlawfully terminated employeesPaul Lint and William Hoffman because of their unionactivities and gave employee Rick Jones a written repri-mand because of his union activities, unlawfully terminat-ed Hoffman a second time because of union consider-ations, and terminated employee Rick Jones for discrimi-natory reasons. After Hoffman and Lint were restored toduty pursuant to an informal settlement agreement, theRegional Director set aside the settlement agreement whenhe issued a complaint which was prompted by activityoccurring subsequent to the settlement agreement. Theconsolidated complaint includes both presettlement andpostsettlement conduct. Respondent makes no defenserespecting several individual allegations of 8(aX)(1) conductother than a general denial contained in the pleadings,asserts that the discriminatees named in the complaintwere discharged for cause, and further claims that theRegional Director had no basis for setting aside theoriginal settlement agreement in Case 14-CA-10007. Onthese contentions the issues herein were joined.3II. THE UNFAIR LABOR PRACTICES ALLEGEDRespondent is a small family-owned business whichoperates a grocery warehouse and distribution center in asuburb of St. Louis. From this point, it sells and deliversgourmet and specialty food items to various grocery storesin southeast Missouri and southwest Illinois. Herbert Wilkis the president of Respondent and his son, Sam Wilk, isvice president. At this same location Herbert Wilk alsooperates Arrow Brokerage, a grocery brokerage firm. HeI The principal docket entries in this case are as follows: Charge filed byTeamsters Local Union No. 688, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America(herein called the Union) in Case 14-CA-10007 on February 9, 1977;amended charge filed on February 17, 1977; charge filed herein by RickJones, an individual, on May 4, 1977, in Case 14-CA-10254; order revokingsettlement agreement issued by the Regional Director for Region 14, onJune 1, 1977, in Case 14-CA-10007; consolidated complaint issued in bothcases by the Regional Director for Region 14, on June 1, 1977; Respon-dent's answer filed on June 7, 1977; hearing held before me in St. Louis,Missouri, on June 23, 1977; briefs filed by the General Counsel andRespondent on or before July 25, 1977.2 Respondent admits, and I find, that it is a Missouri corporation whichmaintains its principal place of business at Hazelwood, Missouri, where it isengaged in the nonretail sale and distribution of specialty and gourmetfoods and related products. In the year ending April 30, 1977, a representa-tive period, it sold and distributed from its Hazelwood, Missouri, place ofbusiness directly to points located outside the State of Missouri goods andmerchandise valued in excess of $50,000. Accordingly, Respondent is anemployer engaged in commerce within the meaning of Sec. 2(2), (6), and (7)of the Act. The Union is a labor organization within the meaning of Sec.2(5) of the Act.3 By motion, dated July 22, 1977, the General Counsel sought to correctsome 15 specified errors appearing in the transcript in this case. No responseto this motion was filed by Respondent. The General Counsel's motion tocorrect the transcript is hereby granted.476 ABC SPECIALTY FOODS, INC.devotes most of his working time to the brokerage firmwhile Sam Wilk spends most of his day operating Respon-dent Company. During most of the period involved in thisproceeding, Respondent employed three full-time employ-ees who did both warehouse and delivery work. They werePaul Lint, William Hoffman, and Rick Jones. Respondentalso had two office employees and some part-time help.About 2 years ago, the employees in the warehouse anddriver unit considered organizing and selecting a union torepresent them. This effort did not go anywhere. In lateJanuary 1977, Jones secured some designation cards fromBobo Chrostowski, an organizer for the Union, and gavethem to Lint and Hoffman at the warehouse. All threesigned cards and mailed them in.On the morning of February 8, a union representativecalled the warehouse and spoke with H. Wilk. A fewminutes after he completed the call, H. Wilk went into thewarehouse and spoke with Jones. He asked Jones if he hadrequested Local 688 to represent him and Jones repliedthat he had done so. H. Wilk then asked Jones if the Unionhad come to the Company's premises to organize theemployees. Jones replied that it had not done so. H. Wilkthen asked him if someone at the warehouse had initiatedthis effort and Jones replied in the affirmative, whereuponH. Wilk said, "This is a federal matter. It is not to beplayed with."On the afternoon of the same day, H. Wilk dictated threeletters, addressed to each of its driver-warehousemen. Theletter to Lint, dated February 8, stated:This is to notify you that you will be discharged fromthis company as of this date for reasons of refusing toaccept night runs or deliveries, which we feel and I'msure you will agree can not be made in one day.Contrary to procedures which has [sic] been in effectwith our company a long time before.The letter to Hoffman contained identical language. Theletter to Jones stated as follows:As you have known in the past, you do not combineseveral items into one box.Also, you do not put heavy merchandise on fragile,such as canned product on taco shells.If this continues, we will have to take what everaction is necessary to correct the above.About 5:30 p.m., when Hoffman and Lint came in fromtheir regular runs, H. Wilk called them both into the office.He asked Lint, who had previously refused to makeovernight runs, to take an overnight run. Lint refused, soWilk fired him. Wilk then asked Hoffman, who hadpreviously agreed to take overnight runs only uponadvance notice, to take the run which Lint refused.Hoffman refused, so Wilk fired him as well. Wilk then4 The reprimand letter was placed in Jones' personnel file. One of thestipulations in the February 23 settlement agreement called for the removalof the letter. Some time after this agreement had been concluded, Jonesasked to see his personnel file. Both of the Wilks declined to give himpermission to see it, saying that his personnel file was confidential.s On the afternoon of February 8, S. Wilk interviewed James Poll for ajob. Poll had advertised in a local paper for work and started to work atpresented each of them the previously typed letters ofdismissal and asked them to sign, saying that he could notrelease their final paychecks until they did so. Both refusedto sign the respective letters. Hoffman stated that he wouldcheck up and see if he had to do so and would return thefollowing day for his check. Apparently H. Wilk relentedon his insistence that Hoffman and Lint sign their letters.As H. Wilk began to write out their checks, he stated that"this had nothing to do with your union activities."4Thefollowing day, when Jones reported to work, he asked S.Wilk why Lint and Hoffman were fired. S. Wilk repliedthat they refused to drive overnight runs. He also said thatthe Company had hired a new driver and might need yet anadditional one.5Jones volunteered to drive a truck. A fewdays later, Jones met H. Wilk in the warehouse. H. Wilktold him, "We are going to court over Bill and Paul. Theyare not coming back. I'll close the doors if they do." H.Wilk also told Jones that he had better watch what he saidto Brinker (the Board's investigating attorney) or he couldgo to jail for perjury. Jones replied that he would not lie tothe Federal Government.On February 23, the Regional Director approved asettlement agreement by terms of which Lint and Hoffmanwere restored to duty. The Respondent did not close itsdoors. Instead, it was faced with a representation electionwhich took place on March 15. The Union won thatelection 3 to 0 and was certified.Just before Lint and Hoffman were restored to duty inmid-February, H. Wilk had another private conversationwith Jones. He asked Jones why he wanted a union. Jonesexplained that he had not gotten any raises, had noinsurance, and no job security. H. Wilk promised him araise in his next paycheck but no additional moneyappeared in the check. When Jones asked him about it, H.Wilk pulled out a $10 bill and handed it to him. Thereafter,H. Wilk gave Jones $10 in cash each payday until theelection. After the election, at which each of the threevoters demonstrated their support for the Union, H. Wilkstopped supplementing Jones' paycheck. On another occa-sion before the election, H. Wilk said to Lint that if theUnion came in, he would close the plant.Shortly after the election, Hoffman was selected as shopsteward and member of the negotiating committee. OnApril 9, discussions leading to a contract began andHoffman took part in these discussions. On April 14,Hoffman experienced a breakdown in his private vehicleon the way to work. The water pump went out and he hadto take his pickup truck home to have it worked on. Jonesnoticed that Hoffman had not reported for work andsuggested to Debbie Guenzberger, the company secretary,that she call Hoffman's home to find out what hadhappened. She did so. Hoffman told her that he had aproblem with his truck and could not report to work. Jonesasked Miss Guenzberger if he could speak with Hoffman.He did so and Hoffman told Jones the same story.ABC the following day. S. Wilk testified that he had no intention of hiringPoll that afternoon when he interviewed him, because he expected thatHoffman or Lint would take the overnight run which was offered to them afew hours after the interview was completed. S. Wilk stated that he merelywanted to interview Poll in order to build up a reserve list of qualified jobapplicants in his files. I discredit his explanation.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuenzberger told H. Wilk that she had called Hoffmanand that he said that he had truck problems and would notbe able to come to work. H. Wilk then asked Jones if hehad talked with Hoffman. Jones said that he had not doneso.6H. Wilk then called Joe Dino, a union representative,and complained to Dino that Hoffman had not come towork and had not called in sick. Dino called Hoffman andfound out that Hoffman had told the company secretaryabout the problem he had experienced with his truck.Guenzberger later repeated to H. Wilk during the course ofthe morning that she had spoken with Hoffman and that hehad indicated to her that he had a problem with his truck.H. Wilk then called his attorney, Raymond Harris, andasked him what should be done concerning Hoffman.Harris advised that Hoffman should either be fired or givena written reprimand. He was fired.7The following Monday, H. Wilk had a private conversa-tion with Guenzberger, in which he asked her to reviewonce more the events which took place on April 14, beforeHoffman was discharged. Guenzberger again told him thatJones had suggested that she call Hoffman at his home,that she had done so, and that Hoffman told her that hecould not report to work because of trouble with his truck.H. Wilk acted as if he had not heard this story before andtold Guenzberger that her account had now placed adifferent light on the entire matter. He told her that theCompany might have to hire Hoffman back and thenwould close the plant. Hoffman was restored to duty onApril 19 after H. Wilk called Joe Dino to inform Dino ofthe decision.On April 19, H. Wilk had occasion to talk to Jones andasked him if he had talked with Hoffman on the day whenHoffman had failed to report. Jones finally admitted thathe had talked with Hoffman but that he had denied doingso because he did not want to get into trouble about usingthe telephone. H. Wilk said to Hoffman that Guenzbergerhad told him that Hoffman had not called in. An argumentensued over who had called whom and Guenzberger wasdrawn into the argument. At this point, H. Wilk toldGuenzberger she would have to apologize to Hoffman andto Joe Dino about the misunderstanding. Jones then statedthat Hoffman was getting another paid vacation. BothWilks followed Jones back into the warehouse. S. Wilk toldJones not to speak to his father as he had done. Jonesreplied that he was only speaking as he had been spoken to,at which point, H. Wilk told him that if he did not like hisjob he should leave. He accused Jones of being the sourceof the trouble about Hoffman's discharge and threatenedto fire him if he opened his mouth again. He also told Jonesnot to expect the Union or anyone else to back him upbecause he (H. Wilk) was not sure there was going to be abusiness. He stated that he was the owner of the Companyand could close his doors anytime he wanted.e Jones admitted on the stand that he had lied to H. Wilk. His excuse fordoing so was that he was afraid of getting into trouble for unauthorized useof the telephone. H. Wilk sent Hoffman a letter, dated April 15, which read:This letter is to notify you that you are being discharged for failure toreport to work on April 14, 1977, as scheduled, without notifying theoffice. In view of the fact that you were available to report to work andthat a phone was at your disposal, there was no excuse for you notcontacting this Company but were able to speak with Mr. Joe Dino, Jr.,of Local 688. Therefor, you leave this company no alternative but todismiss you as of this day, April 15, 1977.H. Wilk also called Hoffman, Lint, and Jones togetherand told them that henceforth some new rules would be ineffect at the Company. He instructed them to wearhardhats at all times in the warehouses. He also said thatanyone who was going to be absent because of sicknesswould be required to call the Company 10 minutes beforehis reporting time to give notice of his absence. Jones askedH. Wilk how he could call in ahead of his reporting timewhen nobody was ordinarily at the plant to take the call. H.Wilk replied by telling Jones to be quiet. Hoffman and Lintnormally reported at 7:30 a.m., and were out on the roadmaking local deliveries by about 9 a.m. Jones normallyreported at 7 a.m., and S. Wilk was usually the onlysupervisor present during that period of time. It was hewho unlocked the warehouse to permit Jones and otheremployees to enter.On Monday, April 25, Jones felt too ill to report to work.He called the Company office twice.8On the first call thephone was not answered. On the second call he told S.Wilk that he was not coming in. S. Wilk asked him if hewas so sick that he could not call in at starting time. Jonesreplied that he had called earlier but no one answered thephone. S. Wilk then told Jones to call him if he was notcoming in on Tuesday.Jones still felt sick on Tuesday morning but thought hewould make the effort to come to work because he wasrunning low on money. He arrived about 6:50 a.m., andwas sitting in his truck in the parking lot when S. Wilkarrived and walked over to him. S. Wilk said he did notneed Jones that day and did not think he would be comingin. Jones then asked S. Wilk if his fingers were broke andasked him why he had not called him to let him know. Hethen gave S. Wilk his phone number. S. Wilk asked Joneshow he felt and asked him to call him if he was not comingin on Wednesday. On Wednesday, April 27, Jones felt illand asked his wife to call the Company for him to say thathe would not be in. Jones' wife worked a sufficient distancefrom the plant that a toll call would have to be made fromher place of employment to the Respondent's office. Mrs.Jones phoned the Respondent from her place of employ-ment and had the charges billed to her home phone. A longdistance bill in evidence indicates a call to the Respondentfrom Mrs. Jones' place of employment in Antonia, Missou-ri, at 7:23 a.m. S. Wilk acknowledged receiving a call fromMrs. Jones at or about this time notifying him that Joneswas ill and would not come to work that day.Sometime early in the afternoon, S. Wilk phoned Jonesat his house and asked him how he was feeling. Jones saidhe was feeling horrible. S. Wilk said that he did not wanthim to come in Thursday if he was sick and Jones agreed.S. Wilk then conferred by telephone with his father, whowas at home recuperating from a heart attack. They bothagreed that Jones should be fired and collaborated on the7 In discussing this matter with Hoffman, H. Wilk said he would haveGuenzberger sign an affidavit that he had not called in to report his absence.s On this occasion, Jones was at his mother's house, which is located farenough from the plant that a toll call was required to phone the plant. Longdistance toll slips in evidence indicate calls from Jones' mother's house tothe Company at 7:08 a.m., and 8:34 a.m., on April 25. Jones testified that hepreferred to make toll calls in matters concerning absences so that therewould be some written documentation that calls had in fact been made.478 ABC SPECIALTY FOODS, INC.text of a letter which was sent by certified mail to Jones onthe same afternoon. The letter read:In reviewing your past work record it is apparent youno longer desire to be employed with our company,therefore, this letter is to inform you that you are beingterminated as of this date for failure to report to workat proper time, or to report sick within a reasonabletime. After reporting sick there was no further commu-nication as to when you would be able to return towork. In view of the above we have no other alternativethan to take this action. All work tools, or equipmentthat you have in your possession must be returnedbefore final check will be issued.On May 4, Jones filed an individual charge with theBoard claiming that his discharge was discriminatorilymotivated.II1. ANALYSIS AND CONCLUSIONSA. Individual Acts of Interference, Restraint, orCoercionBased on credited evidence in the record, I conclude thatRespondent violated Section 8(a)(1) of the Act by thefollowing acts and conduct:(a) H. Wilk questioned Jones on February 8, immediate-ly after learning of the Union's interest in obtainingrecognition. He asked Jones if Jones had requested Local688 to represent him, whether the Union had come oncompany property to organize, and whether someone at thewarehouse had initiated the effort. These questions consti-tute coercive interrogation in violation of the Act.(b) In discussing the initial discharges of Lint andHoffman with Jones, H. Wilk told Jones that these twoemployees were not coming back to work and that hewould close the doors if they did. This threat of plantclosure in the event that employees successfully exercisedtheir statutory right of redress is coercive and a violation ofthe Act.(c) H. Wilk's further statement to Jones, on this occasion,warning him about giving false testimony or evidence to aBoard investigator was, under the circumstances herein, anattempt to coerce Jones into silence during the investiga-tion of an unfair labor practice charge. It constitutes aviolation of the Act.(d) I credit Jones' testimony that H. Wilk gave him $10 aweek in cash every payday to supplement his regularearnings after learning that one of the main reasons forJones' unhappiness with the Company and his support forthe Union was the fact that.he had not received a raise. H.Wilk's action was clearly an attempt to persuade anemployee to abandon his support for the Union by offeringa financial inducement and is an obvious violation of theAct. On March 15, all of the employees who voted in theelection indicated their support for the Union. After thisoccurred, H. Wilk discontinued making these supplementa-ry payments to Jones. His act of discontinuing a benefit,even though it was illegally granted in the first place, wastaken in reprisal for Jones' action in voting for the Unionand violates Section 8(a)(1) of the Act.(e) Prior to the election, H. Wilk told Lint that if theUnion came into the plant, the plant would be closed. Thisstatement is a threat which violates Section 8(a)(1) of theAct.(f) In an argument which took place between H. Wilkand Jones, and which occurred on or about the time ofHoffman's second discharge, H. Wilk told Jones not toexpect the Union or anyone else to back him up because hewas not sure there was going to be a business. At this timethe Union had been certified. H. Wilk also told Jones thathe was still the boss and could close his doors anytime hewanted to. These statements by H. Wilk constitute a threatto close the plant in the event that employees pursuedcollective bargaining and continued to seek the assistanceof a union. They are also an interference with union andprotected activities, in that they are designed to impressupon an employee the futility of taking such a course ofaction. As such, these statements violate Section 8(aXI) ofthe Act.B. The Events of February 8, 1977All of the discharges which occurred in the time period ofFebruary 8 to April 27, 1977, took place against abackground of demonstrated and articulated animusagainst the Union, as evidenced by the statements ofRespondent's owner and his son outlined above. Respon-dent argues that despite these statements there is no basisfor a finding of union animus because Respondent negoti-ated a contract with the Union following the March 15election which is now in force and effect. There is noallegation in the complaint that Respondent violatedSection 8(aX5) of the Act by bad-faith bargaining. Theallegations in the complaint claim that Respondent com-mitted certain per se violations of the Act, the illegality ofwhich do not involve motive. The complaint also statesthat Respondent discriminatorily discharged all three of itsunit employees. The fact that an employer did not violateSection 8(aX5) can hardly support an inference that it didnot violate other sections of the Act, nor can it demonstratelack of union animus when such animus has been so clearlymanisfested by other words and conduct, some of which isnot even denied by the Company's witnesses.In addition to collateral evidence of animus, the Febru-ary 8 discharges and reprimand to Jones are eventssurrounded by suspicious timing. They all took place onthe same day the Union made its initial contact withRespondent. Before acting against Hoffman and Lint, theWilks had obtained information from Jones concerning thecurrent organizational effort. I credit record testimony thatH. Wilk stated, with reference to Lint, that he had "donethis to him" before, the reference being to Lint's role in theabortive organizational effort which took place in 1975.The pretext under which Respondent sought to execute theFebruary 8 discharges is little short of preposterous. TheWilks knew that both drivers had a distinct aversion toovernight runs, especially ones which were assigned onshort notice, and that they had refused such runs withimpunity in the past. In advance of offering such a run,Respondent already had letters of discharge typed out andhad taken the further precaution of hiring a replacementwho came to work the following morning. Accordingly, it is479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclear that Respondent did not discharge Lint and Hoffmanon February 8 for the reasons indicated on their respectivedischarge letters but created a situation which wouldprovide it with a basis for discharge. Its motive was anattempt to eliminate union activists from its business. Theletter of reprimand, placed in Jones' file on the same day, isa lesser form of discipline meted out to a known adherentwho had just declared his affinity for the union cause. Thedischarges in question violate Section 8(aX1) and (3) of theAct, while the letter of reprimand violates Section 8(a)(1). Iso find and conclude.C. The April 15 Discharge of HoffmanBy April 15, Hoffman had already been the subject ofone discriminatory discharge after which he obtainedreinstatement. He had demonstrated his continued adher-ence to the union effort by voting in an election which theUnion won unanimously. Hoffman had just been appoint-ed to the negotiating committee and had just been electedshop steward. On April 9, he participated in a bargainingsession. Even H. Wilk realized the baselessness of thegrounds for which he fired Hoffman the second time.Hoffman was fired for not reporting for work and forfailing to call in to notify the Company of his impendingabsence. Hoffman in fact had car trouble. He discussed hisproblem in detail with the company secretary, who hadcalled him and later reported this fact to the Wilks prior tothe time Respondent issued a letter of discharge. Thetiming, the knowledge of Hoffman's leadership role inunion activities, the demonstrated animus of Respondentnoted above, and the complete emptiness of its assertedreason for the discharge make it clear beyond any doubtthat Hoffman was discharged a second time for the samereason he was discharged the first time. The seconddischarge also violates Section 8(aX1) and (3) of the Act.D. The Discharge of JonesBy the time Respondent focused its principal attentionon Jones, it had demonstrated not only animus in general,but also its proclivity for engaging in discriminatorydischarges to achieve its ends. Not more than a weekbefore Jones was fired, he was involved in an acrimoniousargument with both Wilks concerning the discharge andreinstatement of Hoffman, in the course of which H. Wilksuggested to Jones that if he did not like working for theCompany he should go elsewhere. I must credit Jones'version of his final days on Respondent's payroll since S.Wilk's testimony on these points is replete with so manyinconsistencies and contradictions that it is simply beyondbelief.Jones was ill with the flu on Monday (April 25) andcalled in sick. On Tuesday, he came to work and was toldto go home because he had failed to notify the Companythat he was coming in. S. Wilk said that he did not putJones to work on Tuesday when he arrived because he hadalready notified a part-time employee, Sally Lynch, tocome in as a substitute. However, S. Wilk admits that hewas still short-handed, even with Lynch at work in thewarehouse, a fact indicating that S. Wilk was actingpunitively toward Jones on Tuesday when he sent himhome. Jones asked his wife to call in the following morningto report his inability to report because of a continuingbout with the flu. The receipt of this call is acknowledged.Early in the afternoon, S. Wilk called Jones at home andasked him how he felt. Jones replied that he felt horrible. Itwas after this call that Jones was fired for failing to reportor to report sick within a reasonable time. As a makeweightreason, S. Wilk also wrote in the discharge letter that, afterreporting sick, there had been no further communication asto when Jones would be able to return to work.The asserted reasons contained in the discharge letter areclearly pretextual and, for the most part, false in fact. Jonesdid notify the Company, through the efforts of his wife,within 23 minutes after the start of his shift that he wouldnot come to work on April 27 because of illness. There isno question that this call was received. Inasmuch as aphone call at an earlier hour which was made by Jones onMonday to give notice of his Monday absence was notanswered, Respondent can hardly be heard to contend thata call at 7:23 a.m. on Wednesday was not reasonablenotice of an impending absence. Both S. Wilk and Jonesspoke later that day, at which time Jones told S. Wilk thathe still felt bad. There was no way that he could say withany degree of certainty during the afternoon conversationwhen he would be able to return to work. Most significant-ly, S. Wilk did not even ask him this question. S. Wilktestified at the hearing that he thought Jones was lying onWednesday about being sick, so he fired him, in effect, formalingering. What basis S. Wilk had for his telephonediagnosis of Jones' condition does not appear from therecord. He admits he thought Jones was sick on thepreceding days, and this was one of the reasons for sendinghim home on Tuesday. I credit Jones' testimony that S.Wilk told him in the course of the telephone conversationon Wednesday afternoon that he did not want Jones tocome to work on Thursday because he did not want Jonesto be working in the warehouse while he was sick. In lightof this credited testimony, Respondent's excuse for firingJones becomes all the more incomprehensible. According-ly, I conclude that Respondent's excuse for firing Joneswas, like its excuses for firing Hoffman and Lint, whollypretextual, that its real reason for firing Jones was to takereprisal against him for his union adherence and activities,and that the discharge violated Section 8(aXl) and (3).E. The Setting Aside of the Settlement Agreementin Case 14-CA-10007On February 23, 1977, the parties to this case enteredinto an approved settlement agreement disposing of thedischarges of Hoffman and Lint, the warning letter toJones, and the attendant conduct of Respondent whichindependently violated Section 8(aXl) of the Act. Respon-dent urges as a defense that no finding or order should bemade concerning these allegations in the consolidatedcomplaint because they were amicably resolved by theparties and the terms of the resolution have been embodiedin a settlement agreement which should be deemed todispose of them with finality. One of the elements of anyBoard settlement agreement which disposes of unfair laborpractices is an undertaking by Respondent not to engage inany unfair labor practices in the future. This undertaking480 ABC SPECIALTY FOODS, INC.was not honored by Respondent in this case. The findingsabove demonstrate beyond peradventure that Respondentherein continued to act during the period following thesettlement agreement in the same unlawful manner that itdid before the agreement was concluded. Under suchcircumstances, the Regional Director had ample justifica-tion to set aside the agreement, as he did on June 1, and toprosecute the underlying unfair labor practices as if noagreement had ever been signed.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1. The Respondent, ABC Specialty Foods, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Teamsters Local Union 688, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By discharging Paul Lint and William Hoffman onFebruary 8, 1977, by discharging William Hoffman onApril 15, 1977, and by discharging Rick Jones on April 27,1977, as found above, Respondent herein violated Section8(a)(3) of the Act.4. By the acts and conduct set forth above; by threaten-ing to close the plant if discharged employees are restoredto duty or if employees engage in union activities or inconcerted, protected activities; by coercively interrogatingemployees concerning their union activities and the unionactivities of other persons; by telling employees thatengaging in collective bargaining would be an act offutility; by granting employees wage increases in order todiscourage their support for the Union and by reducingwages in reprisal for union activities; by reprimandingemployees because they have engaged in union activities;and by threatening employees that the use of the Board'sprocesses would result in adverse consequences, Respon-dent herein violated Section 8(a)( I) of the Act.5. The unfair labor practices found herein affect com-merce between the several States within the meaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that Respondent herein has committedcertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take otheractions designed to effectuate the purposes and policies ofthe Act. Since the violations of Section 8(a)(1) which havebeen found herein are repeated and pervasive and involvediscriminatory discharges, I will recommend the issuanceof a so-called broad 8(a)(1) order designed to suppress anyand all violations of that section of the Act. J. C. PenneyCo., 172 NLRB 1279, fn. 1 (1968); Adam & Eve Cosmetics,Inc., 218 NLRB 1317 (1975); Thermo-Electric Company,Inc., 222 NLRB 358 (1976). In view of the fact that9 F. W. Woolworth Company, 90 NLRB 289 (1950).10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Hoffman and Lint have been reinstated and are nowworking, I will recommend that Respondent be required tooffer full and immediate reinstatement to his former orsubstantially equivalent employment only in the case ofRick Jones, but I will require Respondent to make wholeeach of these three employees for any loss of pay they havesuffered by reason of the discrimination practiced againstthem, in accordance with the Woolworth formula,9withinterest thereon computed at 7 percent per annum asrequired by the Board's recent decision in Florida SteelCorporation, 231 NLRB 651 (1977). I will also recommendthat Respondent be required to post the usual notice,notifying its employees of their rights and of the results ofthis case.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make thefollowing recommended:ORDER 10The Respondent, ABC Specialty Foods, Inc., Hazel-wood, Missouri, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Coercively interrogating employees concerning theirunion activities and the union activities of other persons.(b) Threatening employees with plant closure if dis-charged employees are restored to duty or if employeesengage in union activities and concerted protected activi-ties.(c) Granting employees wage increases in order topersuade them to abandon support of a union; providedthat, nothing herein shall be construed as requiring Re-spondent to reduce any wage increase which has beengranted to any employee.(d) Reducing wages in order to take reprisal againstemployees for supporting a union.(e) Telling employees that engaging in union activities orin collective bargaining would be an act of futility.(f) Telling employees that utilizing the processes of theBoard could result in adverse consequences.(g) Reprimanding employees because they have engagedin union activities.(h) Discouraging membership in or activities on behalf ofTeamsters Local Union No. 688, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organiza-tion, by discharging employees or otherwise discriminatingagainst them in their hire or tenure.(i) By any other means interfering with, coercing, orrestraining employees in the exercise of rights guaranteedto them by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a) Offer to Rick Jones full and immediate reinstatementto his former position, or, in the event his former positionno longer exists, to substantially equivalent employment,102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to his seniority or other rights which heformerly enjoyed.(b) Make whole Rick Jones, William Hoffman, and PaulLint for any loss of pay they may have suffered by reasonof the discriminations found herein, in the manner de-scribed above in the section entitled "Remedy."(c) Remove from the personnel records of Rick Jones thewritten reprimand dated February 8, 1977, which wasplaced therein.(d) Post at its Hazelwood, Missouri, plant copies of theattached notice marked "Appendix."1Copies of saidnotice on forms to be provided by the Regional Directorfor Region 14 and duly signed by a representative of theRespondent, shall be posted by the Respondent immedi-It In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantately upon receipt thereof, and shall be maintained by it fora period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that such notices are not altered, defaced, or coveredby any other material.(e) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrolland other records necessary to analyze the amount ofbackpay due under the terms of this Order.(f) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."482